CHYRON CORPORATION
5 Hub Drive
Melville, New York 11747

August 10, 2006

Mr. Jerry Kieliszak

3461 Homestead Avenue

Wantagh, New York 11793

Re: Change-in-Control Agreement

Dear Jerry:

The following sets out our agreement to amend (the "Amendment") your Terms of
Severance Agreement dated May 2, 2003 (the "Agreement") with Chyron Corporation
(the "Company") with respect to severance payments to be paid to you if your
termination of employment is "related to" a "Change-in-Control" and is either:
(i) without "Cause," or (ii) a "Resignation with Good Reason" (collectively, a
"Severance Event") (all as defined below). This Amendment replaces all severance
benefits payable to you as a result of a Change-in-Control as previously set
forth in the Agreement or in any executive retention program maintained by the
Company as of the date hereof. This Amendment shall not affect any other
severance benefits set forth in your Agreement.

 1. Severance Benefits.
     1. In the event of a Severance Event, the Company shall pay you severance
        equal to the following:   (i) an amount equal to your base salary for a
        12 month period based on your base salary rate in effect immediately
        prior to a Change-in-Control (the "Severance Salary"); (ii)  a bonus
        equal to the greater of (x) the bonus paid to you for the full fiscal
        year immediately prior to a Change-in-Control and (y) the bonus that you
        have accrued for the fiscal year in which the Change-in-Control has
        occurred, with such amount being annualized (the "Severance Bonus"); and
        (iii) an amount, grossed up for federal, state and local taxes, in lieu
        of one year of participation in the Company's life, long-term disability
        and health insurance plans, as described further below (the "Severance
        Benefits"). The payments are not subject to mitigation or any right of
        set-off. In addition you will be paid for accrued, but unused vacation
        time up to the Company's maximum permitted accrual of six weeks.
        Further, all unvested options shall immediately vest and the period to
        exercise all options held by you shall be the remaining term of each
        option regardless of any shorter periods provided for by the Stock
        Option Plan as a result of the termination of your employment.
     2. Following a Severance Event of the type described in (i) of the first
        paragraph above, that is, a severance without Cause, the Severance
        Salary shall be paid in
        
        
        
         
        
        --------------------------------------------------------------------------------
        
        
        even installments on a bi-weekly basis for a period of 12 months from
        your date of termination. Following a Severance Event of the type
        described in (ii) of the first paragraph above, that is, a severance
        based upon a Resignation for Good Reason, the Severance Salary shall be
        paid in even installments on a bi-weekly basis, over the shorter of the
        following periods: (a) a period of 12 months ending on or before a date
        2 and 1/2 months after the end of your year of termination, or (b) if
        less than 12 months, a period from your date of termination to 2 and 1/2
        months after the end of your year of termination. The Severance Bonus
        and Severance Benefits amounts shall be paid in a lump sum within two
        (2) business days from the date of your termination.
    
     3. Recognizing that such amount is subject to income and other taxes, the
        Severance Benefits payment shall include an amount equal to the amount
        of federal, state, and local income taxes that you incur as a result of
        the Severance Benefits payment or any additional tax gross-up payment on
        such payment. The Severance Benefits payment shall be equal to the sum
        of the Health Care Payment, the Life Insurance Payment and the
        Disability Insurance Payment, all as described below, plus the foregoing
        tax gross-up.
     4. The Health Care Payment is an amount equal to 12 times the monthly
        premium amount charged by the Company for COBRA continuation coverage
        under the health care option in which you are enrolled at the time of
        your Severance Event. To receive coverage under the Company's health
        insurance plans, you must elect to receive COBRA coverage and remit the
        appropriate payment to the Company as per the policy of the Company.
     5. The Company's group term life insurance policy provides you with
        $500,000 of coverage and, upon termination, offers you the opportunity
        to convert to Whole Life (subject to acceptance by the insurer). The
        Life Insurance Payment is an amount equal to 12 times the monthly
        premium for one of the following, as you elect: (i) a Whole Life
        conversion policy through the Company's group life insurer (subject to
        acceptance by the insurer); (ii) an existing life insurance policy or
        policies that you may currently have in place; or (iii) a new term life
        insurance policy. The Company will pay only that pro-rated portion of
        the premium that represents coverage equal to your coverage under the
        group life insurance plan as of the date of this Amendment, that is,
        $500,000.
     6. The Company's long-term disability insurance plan provides you with
        coverage of 60% of monthly earnings (but not more than $10,000, which
        amount may be reduced by deductible sources of income and disability
        earnings) after a 26 weeks elimination (waiting) period, and the insurer
        offers you a portable policy after termination. The Disability Insurance
        Payment is an amount equal to 12 times the monthly premium for one of
        the following, as you elect: (i) a portable long-term disability policy
        through the Company's insurer (subject to acceptance by the insurer);
        (ii) an existing long-term disability insurance policy or policies that
        you may currently have in place; or (iii) a new personal long-term
        disability insurance policy obtained through other than the Company's
        insurance policy. The
        
        
        
        -2-
        
        --------------------------------------------------------------------------------
        
        
        
        Company will pay only that pro-rated portion of the premium that
        represents coverage equal to your coverage under the group long-term
        disability insurance plan as of the date of this Amendment.
    
     7. The Severance Salary, Severance Bonus and Severance Benefits provided
        hereunder as a result of a Severance Event described in clause (i) of
        the first paragraph of this letter, that is, a severance without
        "Cause", are intended to comply with the exemption from Section 409A of
        the Internal Revenue Code of 1986, as amended (the "Code"), for
        involuntary separation arrangements set forth in Proposed Treasury
        Regulation Section 1.409A-1(b)(9). Accordingly, with respect to
        severance without "Cause" and notwithstanding any other provision
        hereof, (i) no amount shall be payable to you hereunder in such event
        unless your termination of employment constitutes a separation from
        service within the meaning of Section 409A of the Code, (ii) the amount
        payable to you hereunder in such event shall not exceed two times the
        lesser of (A) your annual compensation (as defined in Treasury
        Regulation Section 1.415(d)(2)) for services provided to the Company as
        an employee for the calendar year preceding the calendar year in which
        such separation from service occurs, or (B) the maximum amount that may
        be taken into account under a qualified plan pursuant to Section
        401(a)(17) of the Code for such year, and (iii) no payment may be made
        to you hereunder in such event later than December 31 of the second
        calendar year following the calendar year in which such separation from
        service occurs.
     8. The Company shall indemnify you and hold you harmless, on an after-tax
        basis, from any taxes, costs, expenses, penalties, fines, interest or
        other liabilities that result from the application of Section 409A of
        the Code in connection with payments you receive under this Amendment,
        as long as you have complied with the terms of this Amendment. Any such
        payments made under this Section shall be made on a grossed-up basis.
         

 2. Definitions. The defined terms used herein have the following meanings:
     1. "Cause" means that you  (i) are convicted of a felony crime;  (ii)
        willfully commit any act or willfully omit to take any action in bad
        faith and to the material detriment of the Company;  (iii) commit an act
        of active and deliberate fraud against the Company; or   (iv) materially
        breach any term of the Agreement or any written policy of the Company
        which could expose the Company to significant damages (including, but
        not limited to breach of the Company's anti-discrimination or harassment
        policies) and fail to correct such breach within ten (10) days after
        written notice thereof.
     2. "Change-in-Control" means   (i) the acquisition, directly or indirectly,
        by any individual, entity or group, or a Person (within the meaning of
        Section 13 (d) (3) or 14 (d) (2) of the Securities and Exchange Act of
        1934, as amended (the "Exchange Act")) of ownership of 30% or more of
        either (a) the then outstanding shares of common stock of the Company
        (the "Outstanding Company Common Stock") or (b) the combined voting
        power of the then outstanding voting
        
        
        
        
        -3-
        
        --------------------------------------------------------------------------------
        
        
        securities of the Company entitled to vote generally in the election of
        directors (the "Outstanding Company Voting Securities");  (ii)
        individuals who, as the date hereof, constitute the Board (the
        "Incumbent Board") cease for any reason to constitute at least a
        majority of the Board; provided, however, that any individual becoming a
        director subsequent to the date hereof whose election, or nomination for
        election by the Company's stockholders, was approved by a vote of at
        least a majority of the directors then comprising the Incumbent Board
        shall be considered as though such individual were a member of the
        Incumbent Board, but excluding, as a member of the Incumbent Board, any
        such individual whose initial assumption of office occurs as a result of
        either an actual or threatened election contest (as such terms are used
        in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
        other actual or threatened solicitation of proxies or consents by or on
        behalf of a Person other than the Board;   (iii) approval by the
        stockholders of the Company of a reorganization, merger or
        consolidation, in each case, unless, following such reorganization,
        merger or consolidation, (x) more than 50% of, respectively, the then
        outstanding shares of common stock of the Company resulting from such
        reorganization, merger or consolidation and the combined voting power of
        the then outstanding voting securities of such corporation entitled to
        vote generally in the election of directors is then beneficially owned,
        directly or indirectly, by all or substantially all of the individuals
        and entities who were the beneficial owners, respectively, of the
        Outstanding Company Common Stock and Outstanding Company Voting
        Securities immediately prior to such reorganization, merger or
        consolidation in substantially the same proportions as their ownership,
        immediately prior to such reorganization, merger or consolidation of the
        Outstanding Company Common Stock and Outstanding Company Voting
        Securities, as the case may be, and (y) at least a majority of the
        members of the board of directors of the corporation resulting from such
        reorganization, merger or consolidation were members of the Incumbent
        Board at the time of the execution of the initial agreement providing
        for such reorganization, merger or consolidation;  (iv) approval by the
        stockholders of the Company of a complete liquidation or dissolution of
        the Company; or   (v) approval by the stockholders of the Company of the
        sale or other disposition of all or substantially all of the assets of
        the Company.
    
     3. "Related to" a "Change-in-Control" means the reason for your termination
        of employment is the Change-in-Control or a reason connected with the
        Change-in-Control regardless of whether the decision to terminate your
        employment and/or the effective date of your termination is prior to or
        after the effective date of the Change-in-Control. However, if the
        effective date of the termination of employment is eighteen months (18)
        or more after the effective date of a Change-in-Control, the termination
        of employment will be deemed to be unrelated to the Change-in-Control.
     4. "Resignation with Good Reason" means you giving notice of your
        resignation as a result of (i) a reduction in your base salary or the
        cap on your incentive pay; (ii) the assignment to you of any duties
        inconsistent in any respect with your position (including status,
        offices, titles and reporting requirements), authority, duties or
        
        
        
        -4-
        
        --------------------------------------------------------------------------------
        
        
        responsibilities which result in a diminution in such position,
        authority, duties or responsibilities, whether immediately prior to or
        after the occurrence of a Severance Event, excluding for this purpose
        any action not taken in bad faith and which is remedied by the Company
        promptly after receipt of notice thereof given by you; (iii) the taking
        of any action by the Company which would adversely affect your
        participation in, or materially reduce your benefits under any plans,
        including incentive pay plans or programs, offered by the Company prior
        to the Severance Event; or (iv) in the event of and after the occurrence
        of a Severance Event, the Company's requiring you to be based at any
        office or location other than in New York City or Long Island.
         

 3. Delayed Payment Under Section 409A. Notwithstanding anything in Section 1 to
    the contrary, in the event that you become entitled to payment of cash
    compensation under Section 1 that is not exempt from the requirements of
    Section 409A of the Internal Revenue Code of 1986 (the "Code"), as amended,
    (i) if you are considered to be a "key employee" for purposes of Section
    409A with respect to such payment, then (A) payment shall not commence until
    the end of the six (6) month period beginning on your "separation from
    service date" (within the meaning of Section 409A of the Code) and (B) the
    aggregate amount of payments that would have been made during such six (6)
    month period but for the application of this Section 3 will be paid in a
    lump sum at the end of such period; or (ii) if you are not a "key employee,"
    then payment shall not commence until you have incurred a separation from
    service within the meaning of Section 409A of the Code.
     
 4. Golden Parachute Excise Tax.
     1. Limitation or Additional Payment. In the event that any portion of the
        payments and benefits provided to you under this Amendment and any other
        payments and benefits under any other agreement with or plan of the
        Company (in the aggregate, "Total Payments") would be subject to the
        excise tax imposed by Section 4999 of the Internal Revenue Code (the
        "Excise Tax"), then (4.1.1) or (4.1.2) below shall apply:
         a. In the event that the Total Payments (without regard to this Section
            4) do not exceed 115% of the maximum amount that could be paid to
            you without becoming subject to the Excise Tax, then notwithstanding
            anything in this Amendment to the contrary the amount payable to you
            under Section 1 above shall be reduced such that the value of the
            aggregate Total Payments that you are entitled to receive shall be
            one dollar ($1) less than such maximum amount.
         b. In the event that the Total Payments (without regard to this Section
            4) exceed 115% of the maximum amount that could be paid to you
            without becoming subject to the Excise Tax, then you shall be
            entitled to receive an additional payment (a "Gross-Up Payment") in
            an amount that will place you in substantially the same after-tax
            economic position that you
            
            
            
            -5-
            
            --------------------------------------------------------------------------------
            
            
            would have enjoyed if the Excise Tax had not applied to the Total
            Payments.
    
     2. Determination by Accounting Firm. Subject to the provisions of Section
        4.3 below, all determinations required to be made under this Section 4,
        including whether and when a Gross-Up Payment is required and the amount
        of such Gross-Up Payment and the assumptions to be utilized in arriving
        at such determination, shall be made by the Company's independent
        auditors or such other certified public accounting firm reasonably
        acceptable to you as may be designated by the Company (the "Accounting
        Firm") which shall provide detailed supporting calculations both to the
        Company and you. Any Gross-Up Payment, as determined pursuant to this
        Section 4, shall be paid by the Company to you not later than the due
        date for the payment of any Excise Tax. Any determination by the
        Accounting Firm shall be binding upon the Company and you. As a result
        of the uncertainty in the application of Section 4999 of the Code at the
        time of the initial determination by the Accounting Firm hereunder, it
        is possible that Gross-Up Payments which will not have been made by the
        Company should have been made ("Underpayment"), consistent with the
        calculations required to be made hereunder. In the event that the
        Company exhausts its remedies pursuant to Section 4.3 and you thereafter
        are required to make a payment of any Excise Tax, the Accounting Firm
        shall determine the amount of the Underpayment that has occurred and any
        such Underpayment shall be promptly paid by the Company to or for your
        benefit.
     3. Company's Right to Contest Excise Tax. You agree to notify the Company
        in writing of any claim by the Internal Revenue Service that, if
        successful, would require the payment by the Company of the Gross-Up
        Payment. Such notification shall be given as soon as practicable but no
        later than ten (10) business days after you are informed in writing of
        such claim and shall apprise the Company of the nature of such claim and
        the date on which such claim is requested to be paid. You shall not pay
        such claim prior to the expiration of the thirty (30) day period
        following the date on which you give such notice to the Company (or such
        shorter period ending on the date that any payment of taxes with respect
        to such claim is due). If the Company notifies you in writing prior to
        the expiration of such period that it desires to contest such claim, you
        agree to:
         a. give the Company any information reasonably requested by the Company
            relating to such claim,
         b. take such action in connection with contesting such claim as the
            Company shall reasonably request in writing from time to time,
            including, without limitation, accepting legal representation with
            respect to such claim by an attorney reasonably selected by the
            Company;
         c. cooperate with the Company in good faith in order to effectively
            contest such claim, and
            
            
            
            
            -6-
            
            --------------------------------------------------------------------------------
            
            
             
        
         d. permit the Company to participate in any proceedings relating to
            such claim.
    
        Without limitation on the foregoing provisions of this Section 4.3, the
        Company shall control all proceedings taken in connection with such
        contest and, at its sole option, may pursue or forego any and all
        administrative appeals, proceedings, hearing and conferences with the
        taxing authority in respect of such claim. The Company may, at its sole
        option, either direct you to pay the tax claimed and sue for a refund or
        contest the claim in any permissible manner, and you agree to prosecute
        such contest to a determination before any administrative tribunal, in a
        court of initial jurisdiction and in one or more appellate courts, as
        the Company shall determine; provided, however, that if the Company
        directs you to pay such claim and sue for a refund, the Company shall
        advance the amount of such payment to you, on an after-tax and
        interest-free basis (the "Advance"). The Company's control of the
        contest related to the claim shall be limited to the issues related to
        the Gross-Up Payment and you shall be entitled to settle or contest, as
        the case may be, any other issue raised by the Internal Revenue Service
        or other taxing authority. If the Company does not timely notify you in
        writing of its desire to contest the claim, the Company shall pay you an
        additional Gross-Up Payment in respect of the excess parachute payments
        that are the subject of the claim, and you agree to pay the amount of
        the Excise Tax that is the subject of the claim to the applicable taxing
        authority in accordance with applicable law.
    
     4. Repayment to the Company. If, after your receipt of an Advance pursuant
        to Section 4.3, you become entitled to receive any refund with respect
        to the claim to which the Advance relates, you shall promptly pay to the
        Company the amount of such refund (together with any interest paid or
        credited thereon after taxes applicable thereto). If, after your receipt
        of an Advance pursuant to Section 4.3, a determination is made that you
        are not entitled to any refund with respect to such claim and the
        Company does not notify you in writing of its intent to contest such
        denial of refund prior to the expiration of thirty (30) days after such
        determination, then the Advance shall be forgiven and shall not be
        required to be repaid and the amount of such advance shall offset the
        amount of the additional Gross-Up Payment then required to be paid to
        you.
     5. Additional Amendment. The Agreement is further amended so that the other
        severance benefits provided thereunder are intended to comply with the
        exemption from Section 409A of the Code, for involuntary separation
        arrangements set forth in Proposed Treasury Regulation Section
        1.409A-1(b)(9).  Accordingly, notwithstanding any other provision
        thereof, (i) no amount shall be payable to you hereunder unless your
        termination of employment constitutes a separation from service within
        the meaning of Section 409A of the Code, (ii) the amount payable to
        you/thereunder shall not exceed two times the lesser of (A) your annual
        compensation (as defined in Treasury Regulation Section 1.415(d)(2)) for
        services provided to the Company as an employee for the calendar year
        preceding the calendar year in which such separation from service
        occurs, or (B) the maximum amount that may be taken into account under a
        
        
        
        -7-
        
        --------------------------------------------------------------------------------
        
        
        qualified plan pursuant to Section 401(a)(17) of the Code for such year,
        and (iii) no payment may be made to you thereunder later than December
        31 of the second calendar year following the calendar year in which such
        separation from service occurs."
    
        Further Assurances
        .
        The Company shall indemnify you and hold you
        
        harmless, on an after-tax basis, from any costs, expenses, penalties,
        fines, interest or other liabilities ("Losses") incurred by you with
        respect to the exercise by the Company of any of its rights under
        Section 4, including, without limitation, any Losses related to the
        Company's decision to contest a claim or any imputed income to you
        resulting from any Advance or action taken on your behalf by the Company
        pursuant to this Section 4. The Company shall pay all legal fees and
        expenses incurred under this Section 4 and shall promptly reimburse you
        for the reasonable expenses you incurred in connection with any actions
        taken by the Company or required to be taken by you under this Section
        4. The Company also shall pay all of the fees and expenses of the
        Accounting Firm.
        
        
         

 5. Term. This Amendment shall continue in effect until your employment with the
    Company is terminated.
     
 6. Miscellaneous.
     1. All other terms of the Agreement shall remain in full force and effect.
     2. This Amendment sets forth the entire agreement between the parties
        hereto as to the subject matter herein, and cannot be amended, modified
        or terminated except by an agreement in writing executed by the parties
        hereto. Notwithstanding the foregoing, the Company may amend this
        Amendment and/or the Agreement, without your consent, in such manner as
        the Company may determine, in its sole discretion, to be necessary for
        such Agreement to comply with, or be exempt from, Section 409A. Any such
        amendment shall be delivered to you promptly upon adoption."
     3. In the event that any provision of this Amendment is invalid, illegal or
        unenforceable, the remainder of hereof shall be construed without taking
        into effect such invalid, illegal or unenforceable provision.
     4. This Amendment shall be governed by the laws of the State of New York
        without regard to the principles of the conflicts of laws of such state.
     5. This Amendment may be executed in several counterparts or by separate
        instruments and by facsimile transmission and all of such counterparts
        and instruments shall constitute one agreement, binding on all of the
        parties hereto.
     6. In the event you bring any action or proceeding to enforce your rights
        under this Amendment, the Company shall be required to reimburse you the
        reasonable fees and costs of your counsel in the event you prevail in
        such action or proceeding.
        
        
        
        -8-
        
        --------------------------------------------------------------------------------
    
     7. This Amendment shall be assumed by all successors in interest to the
        Company.

 

Please acknowledge your acceptance of this Amendment by signing and dating
below.

 

 

 

Very truly yours,

 

 

 

Chyron Corporation

 

 

By:

/s/ Michael Wellesley-Wesley

 

 

 

Name: Michael Wellesley-Wesley

 

 

Title:

CEO and President

 

 

 

 

AGREED TO AND ACCEPTED

 

 

 

this 10th day of August, 2006

 

 

 

/s/ Jerry Kieliszak

 

 

 

Jerry Kieliszak

 

 

 

 

-9-